Title: From George Washington to George Clinton, 16 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksburg 16 October 1778
          
          I am favd with yours of the 15th containing the disagreeable account of the further ravages committed by the Indians. I will immediately order one Regiment to be held ready for the frontier service, and if, upon making a general arrangement of the Army, I find that more can be spared, I will make an addition to the number. As I am unacquainted with the direction of Anaquaga I shall be obliged by your Excellency’s informing me immediately by Express to what place the troops from hence shall march, in order to meet and cooperate with those already to the Northward—Colo. Butler marched the beginning of this month with an intent to strike some of the places of rendezvous of the enemy upon the North West frontier. I have not heard whether he has had any success; but by a letter from General Stark I find that the Onieda’s had destroyed the settlement at Unadilla and Butter Nuts and brought off some prisoners—I shall be guided by your better Judgment in the directions to be given to the Officer who will command this expedition, and I shall therefore be glad to have your advice in the fullest manner, as to the Route, the proper places to lodge supplies—the easiest method of procuring them and any other matters which you may judge necessary for the execution of the plan. I am &ca.
        